PER CURIAM.
The defendant was convicted of armed robbery, La.R.S. 14:64, and sentenced to thirty-five years at hard labor.
He urges four assignments of error upon his appeal:
Assignment 1 relates to a denial of a motion for a new trial. The principal ground urged concerned an alleged conversation among the jurors after they had retired for their deliberations. The trial court properly held that testimony of the jurors as to the matter was inadmissible to impeach the verdict. La.R.S. 15:470; State v. Ledet, 298 So.2d 761 (La.1974).
*639Assignment 2 relates to the denial of a motion to quash the indictment because of the alleged denial of a speedy trial. No prejudice is shown as to the defendant resulting from the failure for explained reason to try the defendant until February 13, 1975, a little more than four months after the information was filed on October 2 (amended October 16), 1974. See trial court’s reasons, pp. 6-13 trial transcript. The defendant was not denied a speedy trial. See State v. Moore, 300 So.2d 492 (La.1974).
Assignment 3 relates to the admission of alleged hearsay. The trial court correctly overruled the defendant’s objection. See La.R.S. 15:496, 497.
Assignment 4 relates to the denial of the defendant’s motion for a directed verdict. The motion was correctly denied, there being some evidence that the defendant committed the crime charged and proving every essential element of it.

Decree

Accordingly, we affirm the conviction and sentence.
AFFIRMED.